Exhibit 10.27

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT is made and entered into by and between HANCOCK
FABRICS, INC., a Delaware corporation (“Company”), and JANE F. AGGERS
(“Executive”) as of December 15, 2004.

 

WHEREAS, Company wishes to employ Executive as Chief Executive Officer ("CEO")
and upon the terms and conditions hereinafter set forth, and Executive desires
to serve in such capacities upon the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
herein, and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, hereby agree as follows:

 

Section 1. Position and Duties. From December 15, 2004 through January 30, 2005,
the Company agrees to employ Jane F. Aggers as a consultant, with salary at the
rate of $37,500 per month, and benefits as provided for in Paragraphs 2 and 3 of
Enclosure 1 to this Agreement. Commencing on the Effective Date, Executive shall
be employed by Company as President and CEO, reporting to Company’s Board of
Directors (the “Board”). As its CEO, Executive agrees to devote her full
business time, energy and skill to her duties at Company. These duties shall
include all those duties customarily performed by a CEO as well as any duties as
may be reasonably determined and specified in the future by the Board. During
the term of Executive’s employment, Executive shall be permitted to serve on
boards of directors of for-profit or not-for-profit entities provided that the
Board has approved such service in writing, and only so long as such service
does not adversely affect the performance of Executive’s duties to Company under
this Agreement. If the Board requests Executive to resign from such position at
any time, Executive shall resign immediately. Executive has been elected to the
Board as of the Effective Date.

 

Section 2. Term of Employment. Executive's employment with Company pursuant to
this Agreement shall commence on the Effective Date, and this Agreement shall
remain in effect for a period of three (3) years from the Effective Date and
will on each anniversary date of the Effective Date be automatically extended
for additional one (1) year periods, unless either party provides written notice
prior to such anniversary date that it does not agree to such automatic
extension (the "Term"). Any other extension or modification of this Agreement
shall be subject to future agreement by the parties. Upon the termination of
Executive’s employment for any reason, neither party shall have any further
obligation or liability under this Agreement to the other, except as explicitly
set forth herein.

 

Section 3. Compensation. Executive shall be compensated by Company for her
services as follows:

 

 

 

1

 

M MAC 795791 v11

2790014-000001 12/15/04

 



 

 

(a)            Base Salary. As CEO, Executive shall be paid a monthly Base
Salary of $37,500 per month ($450,000 on an annualized basis), subject to all
applicable withholding, in accordance with Company’s normal payroll procedures.
Executive’s Base Salary shall be in effect during the Term of this Agreement and
in the sole discretion of the Company may be increased from time to time during
the Term of this Agreement.

 

(b)           Benefits. Executive shall have the right, on the same basis as
other employees of Company, to participate in and to receive benefits under any
of Company’s employee benefit plans, as such plans may be modified from time to
time. In addition, Executive shall be entitled to the specific benefits set out
on Enclosure 1, which is attached hereto and incorporated herein by reference.

 

(c)            Performance Bonuses. Executive shall have the opportunity to earn
a performance bonus in accordance with Company’s Bonus Plan (the "Bonus Plan"),
as such plan may be modified or supplanted over time. For the fiscal year ending
January 2006, Executive shall be paid a guaranteed bonus of $225,000, payable
during the first calendar quarter of 2006, concurrently with the payment of
other management bonuses for such fiscal year. Bonus criteria for Executive for
years after the fiscal year ending January 2006 shall be established by the
Board in consultation with Executive.

 

Section 4. Equity Compensation Grants. All equity compensation grants,
including, but not limited to, stock options and restricted stock (“Equity
Grants”) shall be governed by the terms of an agreement setting forth the terms
and conditions of the Equity Grant. The initial Equity Grants for Executive are
set out on Enclosure 2, which is attached hereto and incorporated herein by
reference. Notwithstanding any other provision to the contrary contained in any
agreement evidencing any current or future Equity Grant, each such agreement
shall be deemed to include each of the additional provisions set forth below.
The rights provided by this Section 4 shall be in addition to any rights granted
to Executive under any such agreement. In the event of an inconsistency or
conflict between the provisions of this Section 4 or Section 5 and another
agreement or plan of the Company, the provisions of this Section 4 or Section 5,
as applicable, shall apply and be given priority.

 

(a)            Acceleration of Equity Compensation Vesting Upon Non-Assumption.
In the event of a Change in Control, each Equity Grant held by Executive, to the
extent then outstanding, shall become fully vested and exercisable immediately
prior to but conditioned upon the consummation of the Change in Control, except
to the extent that the surviving, continuing, successor, or purchasing entity or
parent thereof, as the case may be (the “Acquiror”), (A) assumes or continues in
effect Company’s rights and obligations under such Equity Grant, (B) substitutes
for such Equity Grant a substantially equivalent right for the Acquiror’s stock
or (C) replaces such Equity Grant with a cash incentive program pursuant to
which Executive is to be paid for each share of Company’s common stock that is
subject to such option or award immediately prior to the consummation of the
Change in Control and in accordance with the same vesting schedule applicable to
such Equity Grant (including any subsequent acceleration of vesting determined
under any other Section of this Agreement) an amount equal to the excess of the
fair market value of the consideration paid by the Acquiror for each share of
the common

 

 

2

 

M MAC 795791 v11

2790014-000001 12/15/04

 



 

stock of Company outstanding immediately prior to the consummation of the Change
in Control over the per share exercise price of such option.

 

(b)           Acceleration of Equity Compensation Grant Vesting Upon an
Involuntary Termination During a Change in Control Period. If Executive’s
employment with Company terminates as a result of an Involuntary Termination
During a Change in Control Period, then each Equity Grant held by Executive, to
the extent then outstanding, (i) shall become fully vested and exercisable (and
any forfeiture provision shall lapse) in full as of the later of (x) the date of
termination of Executive’s employment or (y) the last day following Executive’s
execution of the Release on which Executive may revoke such Release under its
terms and (ii) shall remain exercisable in full until the earlier of (x) the
expiration of a period of three (3) months following the date on which
Executive’s employment terminated or (y) the expiration of the term of such
Equity Grant.

 

(c)            Acceleration of Equity Compensation Grant Vesting Upon Death. If
Executive’s employment with Company terminates due to Executive’s death, then
each Equity Grant held by Executive, to the extent then outstanding, shall
become fully vested and exercisable (and any forfeiture provision shall lapse)
in full as of the date of Executive’s death. The Equity Grants shall be
exercisable by the estate of Executive in accordance with the time periods and
procedures set forth in the Equity Grant agreement.

 

Section 5. Effect of Termination of Employment.

 

(a)            Voluntary Termination, Death or Disability. In the event of
Executive’s voluntary termination from employment with Company, Executive shall
be entitled to no compensation or benefits from Company other than those earned
under Section 3 through the date of her termination, plus one year of Base
Salary and one year of the medical and health insurance benefits described in
paragraph 3 of Enclosure 1, which amounts shall be payable monthly during such
twelve-month period, and, in the case of each stock option, restricted stock
award or other Company stock-based award granted to Executive, the extent to
which such awards are vested, or would have continued to vest for the Benefit of
Executive had Executive not been terminated , through the date one (1) year
after the date of Executive's termination. In the event that Executive’s
employment terminates as a result of her death or disability, Executive shall be
entitled to a pro-rata share of the Bonus provided for in Section 3(c)
(presuming performance meeting target performance goals) in addition to all
compensation and benefits earned under Section 3 through the date of
termination.

 

(b)           Termination for Cause. If Executive’s employment is terminated by
Company for Cause, Executive shall be entitled to no compensation or benefits
from Company other than those earned under Section 3 through the date of her
termination and, in the case of each stock option, restricted stock award or
other Company stock-based award granted to Executive, the extent to which such
awards are vested through the date of her termination. In the event that Company
terminates Executive’s employment for Cause, Company shall provide written
notice to Executive of that fact prior to, or concurrently with, the termination
of employment. Failure to provide written notice that Company contends that the
termination is for Cause shall constitute a

 

 

3

 

M MAC 795791 v11

2790014-000001 12/15/04

 



 

waiver of any contention that the termination was for Cause, and the termination
shall be irrebuttably presumed to be a termination without Cause. However, if,
within thirty (30) days following the termination, Company first discovers facts
that would have established Cause, and those facts were not known by Company at
the time of the termination, then Company shall provide Executive with written
notice, including the facts establishing that the purported Cause was not known
at the time of the termination, and Company will pay no severance.

 

(c)            Involuntary Termination Without Cause During Change in Control
Period. If Executive’s employment with Company terminates as a result of an
Involuntary Termination During a Change in Control Period, then, in addition to
any other benefits described in this Agreement, Executive shall receive the
following:

 

(i)            all compensation and benefits earned under Section 3 through the
date of Executive’s termination of employment;

 

(ii)           a pro-rata share of the Bonus provided for in Section 3(c) if,
and only to the extent that, Company has met its target performance objectives
for the year to date;

 

(iii)          a lump sum payment equivalent to three (3) years’ Base Salary (as
it was in effect immediately prior to the Change in Control);

 

(iv)          a lump sum payment equivalent to three (3) times the bonus paid
under the Bonus Plan for the year immediately prior to the year in which the
Change in Control occurred;

 

(v)           reimbursement for the cost of medical, life and disability
insurance coverage at a level equivalent to that provided by Company for a
period of the earlier of: (i) three (3) years; or (ii) the time Executive begins
alternative employment. It shall be the obligation of Executive to inform
Company that new employment has been obtained; and

 

(vi)          in addition to the benefits described above (the “Change in
Control Severance Benefits”), a tax equalization payment, which shall be in an
amount which, when added to the other amounts payable, will place Executive in
the same after-tax position as if the excise tax penalty of Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), or any successor statute
of similar import, did not apply to any of the Change in Control Severance
Benefits. The amount of this tax equalization payment shall be determined by
Company’s independent accountants and shall be payable to Executive at the same
time as the other severance payments under this Section 5. The Compensation
Committee of the Board of Directors will review the appropriateness of any such
payment for each calendar year beginning after January 1, 2006 and will
determine whether to maintain this provision by resolution adopted on or before
December 31 of the preceding year. In the event no such resolution is adopted,
this equalization payment provision will remain in effect. However, in the event
that the Change in Control Severance Benefits exceed the minimum amount required
to impose the excise tax penalty of Section 4999 of the Code (the “Threshold
280G Amount”) by an amount equal to or less than ten percent (10%) of the
Threshold 280G Amount, then the Change in

 

 

4

 

M MAC 795791 v11

2790014-000001 12/15/04

 



 

Control Severance Benefits shall be reduced so that they total $1.00 less than
the Threshold 280G Amount.

 

The amount payable to Executive under subsections (ii) through (iv), above,
shall be paid to Executive in a lump sum on the later of thirty (30) days
following the later of Executive’s termination of employment or the last day
following Executive’s execution of the Release on which Executive may revoke
such Release under its terms. The amounts payable under subsection (v) shall be
paid monthly during the reimbursement period, provided that Executive has
executed the Release and any revocation period has run.

 

(d)           Involuntary Termination Without Cause in Not in a Change in
Control Period. In the event that Executive’s employment with Company terminates
during the Term as a result of an Involuntary Termination Not in a Change in
Control Period, then Executive shall receive the following benefits:

 

(i)            all compensation and benefits earned under Section 3 through the
date of Executive’s termination of employment;

 

(ii)           the Base Salary due Executive through the remaining Term of this
Agreement, which amounts shall be payable monthly during the remaining portion
of such Term;

 

(iii)         a pro-rata share of the Bonus provided for in Section 3(c) if, and
only to the extent that, Company has met its target performance objectives for
the year to date;

 

(iv)          reimbursement, payable monthly, for the cost of medical, life and
disability insurance coverage at a level equivalent to that provided by Company
for a period of the earlier of: (i) the remaining Term of this Agreement, or
(ii) the time Executive begins alternative employment. It shall be the
obligation of Executive to inform Company that new employment has been obtained;

 

(v)           the Equity Grants shall continue in force and shall vest for the
benefit of Executive during the remaining Term of this Agreement,
notwithstanding any language to the contrary in any Equity Grant or any
applicable plan of the Company.

 

(e)            Resignation from Positions. In the event that Executive’s
employment with Company is terminated for any reason, on the effective date of
the termination Executive shall simultaneously resign from each position she
holds on the Board and/or the board of directors of any of Company’s affiliated
entities and any position Executive holds as an officer of Company or any of
Company’s affiliated entities.

 

Section 6. Certain Definitions. For the purposes of this Agreement, the
following capitalized terms shall have the meanings set forth below:

 

(a)            "Applicable Termination Anniversary" shall mean (i) in the event
of an Involuntary Termination During a Change in Control Period, the date three
(3) years after the

 

 

5

 

M MAC 795791 v11

2790014-000001 12/15/04

 



 

date of termination or (ii) in the event of an Involuntary Termination Not in a
Change in Control Period, the remaining Term of this Agreement, or (iii) in the
event of voluntary termination by Executive, the date two (2) years after the
date of termination.

 

(b)           "Business" shall mean (i) the retail and wholesale fabric
business, (ii) the business of selling fabrics, yarn and related accessories to
sewing, knitting, quilting and home decorating retail customers and at wholesale
to independent retailers, and (iii) any other commercial enterprise conducted by
Company during the term of this Agreement.

 

(c)

“Cause” shall mean any of the following:

 

(i)            Executive’s theft, dishonesty, willful misconduct, breach of
fiduciary duty for personal profit, or falsification of any employment or
Company records;

 

(ii)           Executive’s willful violation of any law, rule, or regulation
(other than traffic violations or similar offenses) or final cease-and-desist
order or commission of an act that involves moral turpitude;

 

(iii)

Executive’s intentional failure to perform stated duties;

 

(iv)          Executive’s improper disclosure of Company’s confidential or
proprietary information;

 

(v)           any breach by Executive of Company’s Insider Trading Policy (as it
may be amended from time to time);

 

(vi)          any material breach by Executive of Company’s Code of Business
Conduct and Ethics (as it may be amended from time to time), which breach shall
be deemed “material” if it results from an intentional act by Executive and has
a material detrimental effect on Company’s reputation or business; or

 

(vii)        any material breach by Executive of this Agreement, which breach,
if curable, is not cured within thirty (30) days following written notice of
such breach from Company.

 

(d)

“Change in Control” shall mean the occurrence of any of the following events:

 

(i)            any “person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended) becomes the “beneficial owner”
(as defined in Rule 13d-3 under said Act), directly or indirectly, of securities
of Company representing (x) more than fifty percent (50%) of the total combined
voting power represented by Company’s then outstanding voting securities other
than the acquisition of Company’s Common Stock by a Company-sponsored employee
benefit plan or through the issuance of shares sold directly by Company to a
single acquiror, or (y) less than fifty percent (50%) of the total combined
voting power represented by Company’s then outstanding voting securities, but in
connection with the

 

 

6

 

M MAC 795791 v11

2790014-000001 12/15/04

 



 

person’s acquisition of securities the person acquires the right to terminate
the employment of all or a portion of Company’s management team;

 

(ii)           Company is party to a merger or consolidation which results in
the holders of the voting securities of Company outstanding immediately prior
thereto failing to retain immediately after such merger or consolidation direct
or indirect beneficial ownership of more than fifty percent (50%) of the total
combined voting power of the securities entitled to vote generally in the
election of directors of Company or the surviving entity outstanding immediately
after such merger or consolidation;

 

(iii)         a change in the composition of the Board occurring within a period
of twenty-four (24) consecutive months, as a result of which fewer than a
majority of the directors are Incumbent Directors; or

 

(iv)          effectiveness of an agreement for the sale, lease or disposition
by Company of all or substantially all of Company’s assets.

 

The Incumbent Directors shall have the right to determine whether multiple sales
or exchanges of the voting stock of Company, which, in the aggregate, would
result in a Change of Control, are related, and their determination shall be
final, binding and conclusive.

 

(e)            “Change in Control Period” shall mean the period commencing on
the earlier of: (i) sixty (60) days prior to the date of consummation of the
Change in Control; (ii) the date of the first public announcement of a
definitive agreement that would result in a Change in Control (even though still
subject to approval by Company’s stockholders and other conditions and
contingencies); or (iii) the date of the public announcement of a tender offer
that is not approved by the Incumbent Directors and ending on the two (2) year
anniversary date of the consummation of the Change in Control.

 

(f)             "Confidential Information" shall mean all non-public information
respecting Company's business, including, but not limited to, its services,
pricing, scheduling, products, research and development, processes, customer
lists, marketing plans and strategies, financing plans and personnel, but
excluding information (i) that is currently known to Executive concerning the
industry generally or the Company, based on Executive's extensive experience in
the industry, and (ii) that is, or becomes, available to the public (unless such
availability occurs through an unauthorized act on the part of Executive).

 

(g)

“Effective Date” shall mean January 31, 2005.

 

(h)           “Good Reason During a Change in Control Period” shall mean any of
the following conditions, first occurring during a Change in Control Period:

 

(i)            a decrease in Executive’s Base Salary and/or a decrease in
Executive’s potential performance Bonus (as a multiple of Executive’s Base
Salary) under the Bonus Plan or employee benefits other than (x) as part of any
across-the-board reduction applying to all senior

 

 

7

 

M MAC 795791 v11

2790014-000001 12/15/04

 



 

executives and (y) not resulting in those senior executives receiving lesser
benefits than similarly situated executives of an acquiror;

 

(ii)           a material, adverse change in Executive’s title, authority,
responsibilities or duties, as measured against those immediately prior to such
change. For purposes of this subsection, in addition to any other change in
title, authority, responsibilities or duties, the following changes shall not
constitute an event of “Good Reason During a Change in Control Period”: (i) an
individual who held a position in an independent, publicly held company prior to
the Change in Control holds a position in a subsidiary company following the
Change in Control; and (ii) an individual who reported directly to the
Non-Executive Chairman or Board of Directors of a publicly held company prior to
the Change in Control reports to an individual or entity that is not,
respectively, the Non-Executive Chairman or Board of Directors of a publicly
held company.

 

(iii)         the relocation of Executive’s principal workplace to a location
that is greater than fifty (50) miles from Executive's original workplace or
from any workplace to which Executive has voluntarily relocated;

 

(iv)          any material breach by Company of any provision of this Agreement,
which breach is not cured within thirty (30) days following written notice of
such breach from Executive;

 

(v)           any failure of Company to obtain the assumption of this Agreement
by any successor or assign of Company; or

 

(vi)          any purported termination of Executive’s employment for “material
breach of contract” which is purportedly effected without providing the “cure”
period, if applicable, described in subsection (vii) of the definition of
"Cause."

 

(i)            “Good Reason Not in a Change in Control Period” shall mean any of
the following conditions first occurring outside of a Change in Control Period
and occurring without Executive’s written consent:

 

(i)            a decrease in Executive’s total cash compensation opportunity
(adding Base Salary and Bonus) of greater than 20%;

 

(ii)           a material, adverse change in Executive’s title, authority,
responsibilities or duties, as measured against those immediately prior to such
change. For purposes of this subsection, a material, adverse change shall not
occur merely by a change in reporting relationship; or

 

(iii)         any material breach by Company of any provision of this Agreement,
which breach is not cured within thirty (30) days following written notice of
such breach from Executive;

 

 

 

8

 

M MAC 795791 v11

2790014-000001 12/15/04

 



 

 

(j)            “Incumbent Directors” shall mean members of the Board who either
(i) are members of the Board as of the date hereof, or (ii) are elected, or
nominated for election, to the Board with the affirmative vote of at least a
majority of the Incumbent Directors at the time of such election or nomination
(but shall not include an individual whose election or nomination is in
connection with an actual or threatened proxy contest relating to the election
of members of the Board).

 

(k)           “Involuntary Termination During a Change in Control Period ” shall
mean the occurrence of either of the following during a Change in Control
Period:

 

(i)            termination by Company of Executive’s employment with Company for
any reason other than Cause; or

 

(ii)           Executive’s resignation from employment for Good Reason During a
Change in Control Period within six (6) months following the occurrence of the
event constituting Good Reason During a Change in Control Period that has not
been cured.

 

For the purposes of any determination regarding the existence of Good Reason
During a Change in Control Period hereunder, any claim by Executive that Good
Reason During a Change in Control Period exists shall be presumed to be correct
unless Company establishes to the Board that Good Reason During a Change in
Control Period does not exist, and the Board, acting in good faith, affirms such
determination by a vote of not less than two-thirds of its entire membership.
The effective date of any Involuntary Termination During a Change in Control
Period shall be the date of notification to Executive of the termination of
employment by Company or the date of notification to Company of the resignation
from employment by Executive for Good Reason During a Change in Control Period.

 

(l)            “Involuntary Termination Not in a Change in Control Period ”
shall mean the occurrence of either of the following occurring outside a Change
in Control Period:

 

(i)            termination by Company of Executive’s employment with Company for
any reason other than Cause; or

 

(ii)           Executive’s resignation from employment for Good Reason Not in a
Change in Control Period within six (6) months following the occurrence of the
event constituting Good Reason Not in a Change in Control Period that has not
been cured.

 

For the purposes of any determination regarding the existence of Good Reason Not
in a Change in Control Period hereunder, Executive shall bear the burden of
demonstrating that an event of Good Reason Not in a Change in Control Period has
occurred. Only the Board, acting by simple majority, may determine that an event
of Good Reason Not in a Change in Control Period has occurred; the Board must
act within five (5) business days of such notification, or Executive’s claim
shall be deemed valid. The effective date of any Involuntary Termination Not in
a Change in Control Period shall be the date of notification to Executive of the
termination of employment

 

 

9

 

M MAC 795791 v11

2790014-000001 12/15/04

 



 

by Company or the date of notification to Company of the resignation from
employment by Executive for Good Reason Not in a Change in Control Period.

 

(m)          “Release” shall mean a general release of all known and unknown
claims against Company and its affiliates and their stockholders, directors,
officers, employees, agents, successors and assigns substantially in a form
reasonably acceptable to Company.

 

Section 7. Confidentiality; Non-Compete; Non-Solicitation; Nondisparagement.

 

(a)            While employed by Company and through the appropriate Applicable
Termination Anniversary, Executive shall not disclose any Confidential
Information either directly or indirectly, to anyone (other than appropriate
Company employees and advisors), or use such information for her own account, or
for the account of any other person or entity, without the prior written consent
of Company or except as required by law. This confidentiality covenant has no
temporal or geographical restriction. Upon termination of this Agreement,
Executive shall promptly supply to Company all property and any other tangible
product or document that has been produced by, received by or otherwise
submitted to Executive during or prior to her term of employment, and shall not
retain any copies thereof.

 

(b)           Executive acknowledges that her services are of special, unique
and extraordinary value to Company. Accordingly, Executive shall not at any time
prior to the Applicable Termination Anniversary (i) become an employee,
consultant, officer, partner, director, guarantor or financier, directly or
indirectly, of any entity or organization engaged in the Business which
competes, directly or indirectly, with Company (or any of its affiliates) or
(ii) whether on Executive's own behalf or on behalf of or in conjunction with
any person, company, business entity or other organization whatsoever, directly
or indirectly solicit, hire or encourage any employee of Company (or any of its
affiliates) to leave the employment of Company (or any of its affiliates). For
purposes of this Section 7(b) the parties agree that the following entities or
their affiliates or successors: A.C. Moore Arts & Crafts, Inc., Jo-Ann Stores,
Inc., Calico Corners, Inc. or Michaels Stores, Inc. shall be deemed to be
engaged in a Business which competes with the Company. Executive agrees that the
provisions of this Section 7(b) are reasonable. Company and Executive agree that
twenty percent (20%) (the "Non-Compete Payment") of any payment to Executive
pursuant to Section 5(c) or 5(d) is specifically attributable to the provisions
contained in this Section 7(b). Should a court determine that any provision of
this Section 7(b) is unreasonable, either in period of time or otherwise, the
parties hereto agree that such covenant should be interpreted and enforced to
the maximum extent which such court deems reasonable. Company and Executive
acknowledge that, should a court determine that the entire covenant not to
compete contained in Section 7(b) is unenforceable, there will have been a
failure of consideration for the Non-Compete Payment. In such an event,
Executive agrees to repay immediately to Company the entire Non-Compete Payment.

 

(c)            During the Term of this Agreement and thereafter, Executive and
the Company each agree not to make any untruthful or disparaging statements,
written or oral, about the other party, its affiliates, their predecessors or
successors or any of their past and present officers, directors, stockholders,
partners, members, agents and employees or each party's business

 

 

10

 

M MAC 795791 v11

2790014-000001 12/15/04

 



 

practices, operations or personnel policies and practices to any of Company's
customers, clients, competitors, suppliers, investors, directors, consultants,
employees, former employees, or the press or other media in any country.

 

(d)           Company and Executive agrees that any breach of the terms of this
Section 7 would result in irreparable injury and damage for which there would be
no adequate remedy at law, and that, in the event of said breach or any threat
of breach, Executive and Company shall be entitled to an immediate injunction
and restraining order to prevent such breach or threatened breach, without
having to prove damages, in addition to any other remedies to which Company may
be entitled at law or in equity. If Executive violates any of the restrictive
covenants contained in Section 7 in connection with or following an Involuntary
Termination During a Change in Control Period or an Involuntary Termination Not
in a Change in Control Period, Executive shall be required to repay to Company
the greater of the Non-Compete Payment or a prorated portion of all payments
made to Executive pursuant to Section 5(c) or 5(d) (prorated in monthly
increments based on the number of whole and fractional months remaining until
the Applicable Termination Anniversary). The provisions of this Section 7 shall
survive any termination of this Agreement and Executive's term of employment.
The existence of any claim or cause of action or otherwise, shall not constitute
a defense to the enforcement of the covenants and agreements of this Section 7.

 

Section 8. Dispute Resolution. In the event of any dispute or claim relating to
or arising out of this Agreement (including, but not limited to, any claims of
breach of contract, wrongful termination or age, sex, race or other
discrimination), but excluding any claims or disputes relating to or arising out
of Section 7 of this Agreement, Executive and Company agree that all such
disputes shall be fully and finally resolved by binding arbitration conducted by
the American Arbitration Association in Lee County, Mississippi, in accordance
with its National Employment Dispute Resolution rules, but provided that the
Company agrees to pay in full the reasonable costs of such arbitration.
Executive acknowledges that by accepting this arbitration provision she is
waiving any right to a jury trial in the event of such dispute. Any claim or
dispute relating to or arising out of Section 7 of this Agreement may be
adjudicated in a state or federal court having jurisdiction of such claim or
dispute, and the parties agree, without limitation, that Lee County, Mississippi
is a proper place for any such suit.

 

Section 9. Attorneys’ Fees. The prevailing party in any dispute or claim
relating to or arising out of this Agreement that is not resolved, for whatever
reason, through the dispute resolution process of Section 8 shall be entitled to
recover from the losing party its attorneys’ fees and costs incurred in any
arbitration, action or other proceeding brought to enforce any right arising out
of this Agreement.

 

Section 10. General.

 

(a)            Successors and Assigns. The provisions of this Agreement shall
inure to the benefit of and be binding upon Company, Executive and each and all
of their respective heirs, legal representatives, successors and assigns. The
duties, responsibilities and obligations of Executive under this Agreement shall
be personal and not assignable or delegable by Executive

 

 

11

 

M MAC 795791 v11

2790014-000001 12/15/04

 



 

in any manner whatsoever to any person, corporation, partnership, firm, company,
joint venture or other entity. Executive may not assign, transfer, convey,
mortgage, pledge or in any other manner encumber the compensation or other
benefits to be received by her or any rights which she may have pursuant to the
terms and provisions of this Agreement.

 

(b)           Amendments; Waiver. No provision of this Agreement shall be
modified, waived or discharged unless the modification, waiver or discharge is
agreed to in writing and signed by Executive and by an authorized officer of
Company. No waiver by either party of any breach of, or of compliance with, any
condition or provision of this Agreement by the other party shall be considered
a waiver of any other condition or provision or of the same condition or
provision at another time.

 

(c)            Notices. Any notices to be given pursuant to this Agreement by
either party to the other party may be effected by personal delivery or by
overnight delivery with receipt requested. Mailed notices shall be addressed to
the parties at the addresses stated below, but each party may change its or her
address by written notice to the other in accordance with this Paragraph.

 

Mailed notices to Executive shall be addressed as follows:

 

Ms. Jane F. Aggers

Hancock Fabrics, Inc.

One Fashion Way

Baldwyn, MS 38824

 

Mailed notices to Company shall be addressed as follows:

 

Hancock Fabrics, Inc.

One Fashion Way

Baldwyn, MS 38824

Attention: Non-Executive Chairman

 

with a copy to:

 

Baker, Donelson, Bearman, Caldwell & Berkowitz, PC

165 Madison Avenue, Suite 2000

Memphis, TN 38103

Attention: Samuel D. Chafetz, Esq.

 

(d)           Entire Agreement. This Agreement constitutes the entire employment
agreement between Executive and Company regarding the terms and conditions of
her employment, with the exception of any stock option, restricted stock or
other Company stock-based award agreements between Executive and Company to the
extent not modified by this Agreement. This Agreement (including the stock-based
award agreements described in the preceding sentence) supersedes all prior
negotiations, representations or agreements between Executive and Company,
whether written or oral, concerning Executive’s employment by Company.

 

 

12

 

M MAC 795791 v11

2790014-000001 12/15/04

 



 

 

(e)            Withholding Taxes. All payments made under this Agreement shall
be subject to reduction to reflect taxes required to be withheld by law.

 

(f)            Counterparts. This Agreement may be executed by Company and
Executive in counterparts, each of which shall be deemed an original and which
together shall constitute one instrument.

 

(g)           Headings. Each and all of the headings contained in this Agreement
are for reference purposes only and shall not in any manner whatsoever affect
the construction or interpretation of this Agreement or be deemed a part of this
Agreement for any purpose whatsoever.

 

(h)           Savings Provision. To the extent that any provision of this
Agreement or any paragraph, term, provision, sentence, phrase, clause or word of
this Agreement shall be found to be illegal or unenforceable for any reason,
such paragraph, term, provision, sentence, phrase, clause or word shall be
modified or deleted in such a manner as to make this Agreement, as so modified,
legal and enforceable under applicable laws. The remainder of this Agreement
shall continue in full force and effect.

 

(i)            Construction. The language of this Agreement and of each and
every paragraph, term and provision of this Agreement shall, in all cases, for
any and all purposes, and in any and all circumstances whatsoever be construed
as a whole, according to its fair meaning, not strictly for or against Executive
or Company, and with no regard whatsoever to the identity or status of any
person or persons who drafted all or any portion of this Agreement.

 

(j)             Further Assurances. From time to time, at Company’s request and
without further consideration, Executive shall execute and deliver such
additional documents and take all such further action as reasonably requested by
Company to be necessary or desirable to make effective, in the most expeditious
manner possible, the terms of this Agreement and to provide adequate assurance
of Executive’s due performance hereunder.

 

(k)           Governing Law. Executive and Company agree that this Agreement
shall be interpreted in accordance with and governed by the laws of the State of
Mississippi.

 

[remainder of page intentionally left blank]



 

 

13

 

M MAC 795791 v11

2790014-000001 12/15/04

 



 

 

 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first written above.

 

HANCOCK FABRICS, INC.

 

By: /s/ Wellford L. Sanders, Jr._____

Name: Wellford L. Sanders, Jr.

Title: Director

 

 

EXECUTIVE

 

/s/ Jane F. Aggers____

Name: Jane F. Aggers

 

 

 

14

 

M MAC 795791 v11

2790014-000001 12/15/04

 



 

 

ENCLOSURE 1

Benefits of Executive

 

1.              The following relocation costs for Executive and her family
shall be advanced or reimbursed by the Company upon the presentation by
Executive of invoices and other normal confirming documents:

 

(a)

moving expenses from her current residence in Chagrin Falls, Ohio to the area of
the Company's executive offices;

 

(b)           realtor fees on the sale of Executive's current residence at 16500
Heatherwood Lane, Chagrin Falls, Ohio 44023;

 

(c)            temporary living expenses of Executive for up to six (6) months
in the area of the Company's executive offices;

 

(d)           commuting costs of Executive and her husband for up to two round
trip flights, including parking, taxis, rental car and other reasonable expenses
related to such travel, per month for up to three months from Executive's
current residence in Chagrin Falls, Ohio to Baldwyn, Mississippi.

 

2.              An automobile allowance of Seven Hundred Fifty ($750) Dollars
per month during the Term of the Agreement.

 

3.              Major medical, hospitalization, and life insurance coverage as
generally provided by the Company to its employees from time to time during the
Term of this Agreement.

 

4.              Indemnification by the Company of the Executive for any claims,
or liabilities incurred by Executive serving as a director or executive officer
of the Company or its subsidiaries during the Term of this Agreement, which
obligation shall be in the form of indemnity agreement generally provided by the
Company to its directors and executive officers.



 

 

15

 

M MAC 795791 v11

2790014-000001 12/15/04

 



 

 

ENCLOSURE 2

Equity Grants

 

Employment Inducement Awards:

 

1.              The grant by the Company to Executive of stock options to
purchase 100,000 shares of Company common stock at an exercise price of $9.44,
which is the fair market value on the date of grant.

 

2.              The restricted grant by Company to Executive of 100,000 shares
of Company common stock, in accordance with the standard terms and conditions
for such restricted grants of common stock by the Company.

 

3.

Each of the grants above shall be made as of December 15, 2004.

 

 

 

 

16

 

M MAC 795791 v11

2790014-000001 12/15/04

 

 

 